[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
PER CURIAM
The defendants, in their Memorandum of Law in Support of Objection to Motion to Strike dated June 5, 1990, suggest several pleading deficiencies in their multi-count counterclaim dated February 16, 1990, and then invite us to consider in the wake of the plaintiff-bank's motion to strike the legal sufficiency of that counterclaim as the defendants themselves expect to revise it. — We decline this invitation.
The defendants are ordered to file a reprised counterclaim and the plaintiff will then have an opportunity to file a responsive pleading to it.
The pending motion to strike may go "off" until the revised pleading is filed. The plaintiff-bank may then be further heard.
So Ordered. WILLIAM PATRICK MURRAY A Judge of the Superior Court